Citation Nr: 1824150	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a shell fragment wound (SFW) of the lumbar muscle group XX with degenerative disc disease and residual scar.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 13, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 and March 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2018, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  During the hearing, the issue of entitlement to a TDIU was added to the Veteran's appeal.  A transcript of the proceedings has been associated with the record.

In an October 2017 rating decision, the Veteran was granted a TDIU, effective February 13, 2016.  This is not a full grant of benefits.  Therefore, the issue of entitlement to a TDIU prior to February 13, 2016, remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159.
The Court provided a precedential finding that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in March 2017 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim for an increased rating can be addressed on the merits.  Id.  

The Board finds that the issue of entitlement to a TDIU prior to February 13, 2016, is inextricably intertwined with the Veteran's claim for an increased evaluation.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Any development concerning the claim for an increased evaluation could potentially be relevant the issue of entitlement to a TDIU prior to February 13, 2016.  Id.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination(s) by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected SFW of the lumbar muscle group XX with degenerative disc disease and residual scar, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar spine disability since 2009.  

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




